DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues: 
“As best understood by Applicant, Tochioka discloses using audio content to try to calm an excited driver after the excitement of the driver has been determined (see Tochioka [0073]), but Tochioka does not teach ‘wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider and ... in-vehicle audio content’ as recited inter alia in revised claim 1.” (Remarks, page 10).

In response, Examiner respectfully disagrees with the characterization of Tochioka. It is respectfully pointed out that Tochioka discloses to “…play music to calm the mood of the driver” (para 0073). Therefore, playing music (“in-vehicle audio content”) – is affecting the emotion of the driver. Therefore, the system is initially trained and updated with this model. 
Tochioka discloses in para 0034: “The learning engine 11 analyzes a transition of the emotional state, analyzes the vehicle state that affects the emotional state (the driving state: a vehicle speed; a lateral acceleration; a longitudinal acceleration, etc., and an on-board device operation state: an air conditioning temperature; a seat position; and music, etc.), and learns the type of the vehicle state that influences the emotional state and the relevance between the vehicle state and the emotional state.” Therefore, Tochioka discloses that updated emotions are based on combination of  voice output and vehicle data, environment data, and etc.
Tochioka Para 0035 – “The learning engine 11 analyzes a change in the emotional state (i.e., a movement on the emotion map or the circumplex model) and a change in the vehicle state.” Therefore, combination of voice output and vehicle data, environment data, and etc is used on determine the emotional state of the rider.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-12, 17, and 38-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochioka et al. (US Pub 2018/0281812).
Regarding claim 1, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction in a transportation system, comprising: a rider voice capture system deployed to capture voice output of a rider occupying a vehicle (para 0029, 0031, 0033, 0040); a voice-analysis circuit trained using machine learning that classifies an emotional state of the rider for the captured voice output of the rider (para 0031, 0033-0035); and an expert system trained using machine learning that optimizes at least one operating parameter of the vehicle to change the rider emotional state to an emotional state classified as an improved emotional state (para 0112-0114, 0117), wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider (para 0031, 0033-0035) and at least one other parameter, and wherein the at least one other parameter includes: in-vehicle audio content (para 0073 – “message prompting to play music to calm the mood of the driver”); a speed of the vehicle (para 0034 - “analyzes a transition of the emotional state, analyzes the vehicle state that affects the emotional state (the driving state: a vehicle speed; a lateral acceleration; a longitudinal acceleration, etc.”); an acceleration of the vehicle (para 0034); or a deceleration of the vehicle.
	Regarding claim 3, Tochioka discloses wherein the voice-analysis circuit uses a first machine learning system (para 0029 – “emotion estimation model”) and the expert system uses a second machine learning system (para 0141-0142).
	Regarding claim 4, Tochioka discloses wherein the expert system is trained to optimize the at least one operating parameter based on feedback of outcomes of the emotional states when adjusting the at least one operating parameter for a set of individuals (para 0113-0114; para 0117).
Regarding claim 5, Tochioka discloses further comprising a rule-based rider state model that configures a set of iterations of the vehicle state while continuously monitoring the emotional state of the rider via an ongoing dialog with respect to the parameters of the model (para 0088; para 0125-0132).
Regarding claim 7, Tochioka discloses wherein the at least one other parameter includes a camera-based emotional state determination of the rider (para 0048, 0057, 0126).
Regarding claim 8, Tochioka discloses wherein the at least one other parameter includes traffic information (para 0053, 0127).
Regarding claim 9, Tochioka discloses wherein the at least one other parameter includes weather information (para 0036, 0145).
Regarding claim 10, Tochioka discloses wherein the at least one other parameter includes a vehicle state (para 0034).
Regarding claim 11, Tochioka discloses wherein the at least one other parameter includes at least one pattern of physiological data of the rider (para 0049, 0059, 0065).
Regarding claim 12, Tochioka discloses wherein the at least one other parameter includes a route of the vehicle (para 0143-0144).
	Regarding claim 17, Tochioka discloses an artificial intelligence system for
voice processing to improve rider satisfaction in a transportation system, comprising:
a rider voice capture system deployed to capture voice output of a rider occupying a vehicle (para 0029, 0031, 0033, 0040);
	a voice-analysis circuit trained using machine learning that classifies an emotional state of the rider for the captured voice output of the rider (para 0031, 0033-0035); and
	an expert system trained using machine learning that optimizes at least one
operating parameter of the vehicle to change the rider emotional state to an emotional
state classified as an improved emotional state (para 0112-0114, 0117), wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider (para 0031, 0033-0035) and at least one other parameter, and wherein the at least one other parameter includes proximity to objects or other vehicles along a route of the vehicle (para 0060; 0127; para 0031 – “a voice model of various emotions of the general driver (when feeling joy, anger, sadness, enjoyment, etc., especially enjoyment); a state model of enjoyment [a relevance model between various states (the driver, a surrounding environment and the vehicle) and enjoyment]”; also see para 0135).
Regarding claim 38, see rejection of claim 3.
	Regarding claim 39, see rejection of claim 4.
	Regarding claim 40, see rejection of claim 5.
	Regarding claim 41, see rejection of claim 7.
	Regarding claim 42, see rejection of claim 8.
	Regarding claim 43, see rejection of claim 9.
	Regarding claim 44, see rejection of claim 10.
	Regarding claim 45, see rejection of claim 11.
	Regarding claim 46, see rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tochioka et al. (US Pub 2018/0281812) in view of Rychtyckyj et al. (US Pub 2009/0055824).
Regarding claim 2, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction in a transportation system.
	Tochioka does not disclose wherein the rider voice capture system comprises an intelligent agent that engages in a dialog with the rider to obtain rider feedback for use by the voice-analysis circuit for rider emotional state classification. 
Rychtyckyj discloses wherein the rider voice capture system comprises an intelligent agent that engages in a dialog with the rider to obtain rider feedback for use by the voice-analysis circuit for rider emotional state classification (para 0031, 0087, 0090).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tochioka with the teachings of Rychtyckyj in order to come up with a solution to the drivers problem such as taking a different route to work in order to not be late (Rychtyckyj, para 0031).
	Regarding claim 19, Tochioka discloses an artificial intelligence system for voice processing to improve rider satisfaction, comprising: a first machine learning system trained to classify emotional states based on analysis of human voices detects an emotional state of a rider through recognition of aspects of the voice of the rider captured while the rider is occupying the vehicle that correlate to at least one emotional state of the rider (para 0029, 0031, 0033-0035, 0040); and a second machine learning system that optimizes, for achieving a favorable emotional state of the rider, an operational parameter of the vehicle in response to the detected emotional state of the rider (para 0112-0114, 0117),
wherein the emotional state of the rider is determined by a combination of the captured voice output of the rider (para 0031, 0033-0035) and at least one other parameter, and wherein the at least one other parameter includes: in-vehicle audio content (para 0073 – “message prompting to play music to calm the mood of the driver”); a speed of the vehicle (para 0034 - “analyzes a transition of the emotional state, analyzes the vehicle state that affects the emotional state (the driving state: a vehicle speed; a lateral acceleration; a longitudinal acceleration, etc.”); an acceleration of the vehicle (para 0034); a deceleration of the vehicle; or a proximity to objects or other vehicles along a route of the vehicle.
	Tochioka does not specifically disclose first and second machine learning systems are neural networks.
Rychtyckyj discloses first and second machine learning systems are neural networks. (para 0092, 0169).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tochioka with the teachings of Rychtyckyj in order to come up with a solution to the drivers problem such as taking a different route to work in order to not be late (Rychtyckyj, para 0031).
Regarding claim 20, Rychtyckyj discloses wherein at least one of the neural networks is a convolutional neural network (para 0092, 0120, 0169).
	Regarding claim 21, Rychtyckyj discloses wherein the first neural network is trained through use of a training data set that associates emotional state classes with human voice patterns (para 0031, fig. 9b; para 0087-0090).
Regarding claim 22, Rychtyckyj discloses wherein the first neural network is trained through the use of a training data set of voice recordings that are tagged with emotional state identifying data (para 0031, fig. 9b; para 0087-0090).
	Regarding claim 23, Tochioka discloses further comprising a rule-based rider state model that configures a set of iterations of the vehicle state while continuously monitoring the emotional state of the rider via an ongoing dialog with respect to the parameters of the model (para 0088; para 0125-0132).
Regarding claim 25, Tochioka discloses wherein the at least one other parameter includes a camera-based emotional state determination of the rider (para 0048, 0057, 0126).
Regarding claim 26, Tochioka discloses wherein the at least one other parameter includes traffic information (para 0053, 0127).
Regarding claim 27, Tochioka discloses wherein the at least one other parameter includes weather information (para 0036, 0145).
Regarding claim 28, Tochioka discloses wherein the at least one other parameter includes a vehicle state (para 0034).
Regarding claim 29, Tochioka discloses wherein the at least one other parameter includes at least one pattern of physiological data of the rider (para 0049, 0059, 0065).
Regarding claim 30, Tochioka discloses wherein the at least one other parameter includes a route of the vehicle (para 0143-0144).
Regarding claim 37, see rejection of claim 2.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652